Nationwide Life Insurance Company: ·Nationwide Variable Account - 11 Prospectus supplement dated May 1, 2010 to Prospectus dated May 1, 2003 This supplement updates certain information contained in your prospectus.Please read it and keep it with your prospectus for future reference. 1. The following fund liquidation described in the supplement to your prospectus dated January 12 , 2010 incorrectly identified the merged underlying mutual fund as the Nationwide Variable Insurance Trust – Money Market Fund: Class I.The correct information is as follows: Liquidated Underlying mutual fund Merged Underlying Mutual Fund Federated Insurance Series – Federated International Equity Fund II Nationwide Variable Insurance Trust - NVIT Multi-Manager Large Cap Value Fund: Class I 2.The “Legal Proceedings” section of your prospectus is replaced with the following: Nationwide Financial Services, Inc. (NFS, or collectively with its subsidiaries, "the Company") was formed in November 1996.NFS is the holding company for Nationwide Life Insurance Company (NLIC), Nationwide Life and Annuity Insurance Company (NLAIC) and other companies that comprise the life insurance and retirement savings operations of the Nationwide group of companies (Nationwide).
